DETAILED ACTION
This non-final Office action is in response to the claims filed on October 9, 2019.
Status of claims: claims 8 and 17 are withdrawn; claims 1-7, 9-16, and 18-28 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I – FIGS. 1-7; Species II – FIGS. 8 and 9; Species III – FIGS. 10A, 10B, 12, 13, 14; Species IV – FIGS. 11A, 11B, 12, 13, 14
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: different species require different searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ms. She Chu on March 17, 2021 a provisional election was made with traverse to prosecute the invention of Species III, reading on claims 1-7, 9-16, and 18-20  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8 and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Drawings
The drawings are objected to because:
FIGS – 2B, 2D – the object (threshold?) below the door must be identified.
FIGS. 10A, 10B, 11A, 11B – the lead line for the fire door 102 appears to incorrectly point to the door frame rather than the fire door
FIGS. 1, 3-9, and 12-14 – each figure includes multiple figures that need to be individually identified and the specification needs to be amended accordingly. For example, the three figures in FIG. 1 must be amended to, for example, FIGS 1A 1B, and 1C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 - “strip seal fitted with the door cap” is unclear. How is the seal fitted “with?” Is the seal fitted, for example, on, in, or thereon?
Further, claims dependent upon a rejected claim are rejected for being dependent upon a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16597347 in view of GB 2148993A (hereinafter “Patterson”). 
More specifically, copending Application No. 16597347 claims a system for rectifying excessive head clearances of door assemblies, the system comprising: a door cap component (“door sweep”) installed on a first side of a fire door; a door cap L-shaped component (“door shoe”) installed on a second opposite side of the fire door; at least one intumescent strip seal; and end caps installed on two narrow ends of the fire door, as recited in claim 1.
However, copending Application No. 16597347 fails to explicitly claim that the door cap component is straight and that the at least one intumescent strip seal is fitted with the door cap L-shaped component
Patterson teaches of a door cap component that is straight 14 and at least one intumescent strip seal 24,28 that is fitted with a door cap component.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for copending Application No. 16597347 to claim that the door cap component is straight and the at least one intumescent strip seal that is fitted with the door cap component, as taught by Patterson, in order to facilitate manufacture and assembly of the system while minimizing the spread of fire and smoke between separate compartments of a structure.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9-13, 15, 16, 18, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2148993A (hereinafter “Patterson”) in view of US 5943824 to Tatara.
Patterson discloses a system for rectifying excessive head clearances of door assemblies (see page 1, lines 25-35), the system comprising: a door cap straight component 14 installed on a first side of a fire door; a door cap L-shaped component 12 installed on a second opposite side of the fire door; at least one intumescent strip seal 28,24 fitted with the door cap L-shaped component. (see FIG. 1) 
Patterson fails to disclose end caps installed on two narrow ends of the fire door. 
Tatara teaches of end caps 21 (see FIGS. 2, 4) installed on a narrow end of a fire door.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to install end caps on two narrow ends of the Patterson fire door, as taught by Tatara, in order to reduce the spacing between the door and an adjacent member. (see abstract of Tatara) (claim 1)
	Patterson, as applied above, further discloses wherein the door cap straight component, the door cap L-shaped component, and the end caps are made of stainless steel or steel, (claim 3) further comprising means for securely fastening at least the door cap straight component, the door cap L-shaped component, and the end caps to the fire door, (see page 1, lines 80-90) (claim 4) wherein the door cap L-shaped component comprises a vertical portion for mounting 
	The Patterson device inevitably discloses a method for rectifying excessive head clearances of door assemblies, the method comprising: mounting a door cap straight component on a first side of a fire door; mounting a door cap L-shaped component on a second opposite side of the fire door; fitting at least one intumescent strip seal with the door cap L-shaped component.
	Patterson fails to disclose mounting end caps on two narrow ends of the fire door. 
Tatara teaches of end caps 21 (see FIGS. 2, 4) installed on a narrow end of a fire door.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to install end caps on two narrow ends of the Patterson fire door, as taught by Tatara, in order to reduce the spacing between the door and an adjacent member. (see abstract of Tatara) (claim 11)
	The Patterson device inevitably further discloses, as applied above, wherein the door cap straight component, the door cap L- shaped component, and the end caps are made of stainless steel or steel, (claim 12) further comprising securely fastening at least the door cap straight component, the door cap L-shaped component, and the end caps to the fire door. (claim 13), wherein the door cap L-shaped component comprises a vertical portion for mounting onto an outer surface of the second side of the fire door and a horizontal portion inserted into a gap between a top edge of the fire door and a door frame above the fire door, (claim 15) and wherein the at least one intumescent strip seal is positioned on a top side of the horizontal portion. (claim 16)

	Patterson fails to disclose end caps installed on two narrow ends of the fire door. 
Tatara teaches of end caps 21 (see FIGS. 2, 4) installed on a narrow end of a fire door.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to install end caps on two narrow ends of the Patterson fire door, as taught by Tatara, in order to reduce the spacing between the door and an adjacent member. (see abstract of Tatara) (claim 18)
	Patterson, as applied above, further discloses wherein the door cap straight component, the door cap L- shaped component, and the end caps are made of stainless steel or steel, (claim 20) further comprising means for securely fastening at least the door cap straight component, the door cap L-shaped component, and the end caps to the fire door, (claim 21)
wherein the door cap L-shaped component comprises a vertical portion for mounting onto an outer surface of the second side of the fire door and a horizontal portion inserted into a gap between a top edge of the fire door and a door frame above the fire door, (claim 22) wherein the system is installed on the fire door to rectify excessive head clearances of the fire door over 1/8", (claim 23) and wherein the system is installed on the fire door to rectify excessive head clearances of the fire door up to 1/2". (claim 24)
	The Patterson device inevitably discloses a method for rectifying excessive head clearances of door assemblies, the method comprising: mounting a door cap straight component on a first side of a fire door; mounting a door cap L-shaped component on a second opposite side of the fire door.
Patterson fails to disclose mounting end caps on two narrow ends of the fire door. 
Tatara teaches of end caps 21 (see FIGS. 2, 4) installed on a narrow end of a fire door.

	The Patterson device inevitably further discloses, as applied above, wherein the door cap straight component, the door cap L- shaped component, and the end caps are made of stainless steel or steel, (claim 26) further comprising securely fastening at least the door cap straight component, the door cap L-shaped component, and the end caps to the fire door, (claim 27) and wherein the door cap L-shaped component comprises a vertical portion for mounting onto an outer surface of the second side of the fire door and a horizontal portion inserted into a gap between a top edge of the fire door and a door frame above the fire door. (claim 28)

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Tatara, as applied above, in further view of US 2017/0267587 to Abolt et al. (hereinafter “Abolt”).
Patterson, as applied above, fails to disclose wherein the system is Underwriters Laboratories Inc. (UL) certified for 90 minutes fire doors. 
Abolt teaches of a system that is Underwriters Laboratories Inc. (UL) certified for 90 minutes fire doors. (see [0006])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to certify the Patterson door, as taught by Abolt, in order to strengthen the ability of the door to prevent the spread of a fire. (claims 2 and 19)

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Tatara, as applied above, in further view of US 9051731 to Thomas et al. (hereinafter “Thomas”).

Thomas teaches of a seal that is made of TECNOFIRE 2000.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Patterson seal of TECHNOFIRE 2000, as taught by Thomas, in order to strengthen the ability of the door to prevent the spread of a fire as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. (claims 5 and 14)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634